In January, 1926, Charles E. Outcalt executed a deed of trust on real property to Charles G. Lee, as trustee, to secure nine promissory notes aggregating $67,500. The plaintiffs held three of the notes in the respective sums of $5,000, $7,500, and $10,000. The trustee gave notice that the land would be sold under the deed of trust at 12 o'clock on 30 June, 1930, at the courthouse in Asheville; and at that hour he adjourned the sale until noon the next day. The sale was made at the time last mentioned and the highest bid was $500. The property was reasonably worth $10,000. The bidder assigned his bid to B.H. Arbogast, Inc., which was a subsidiary or holding company of the Central Bank and Trust Company, by whom it was controlled. The Central Bank and Trust Company is the owner of the other notes.
Upon the agreed facts the General County Court adjudged the sale invalid and the judgment was affirmed by the Superior Court on appeal. This is a case in which the strict letter of the law, if favorable to the appellants, should yield to equities by which justice to all parties may be administered. Judgment
Affirmed.